Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant’s communication filed on 02/08/2022, wherein: Claims 1-20 are pending.  Claims 1, 8 and 15 have been amended.  
Notes:
2.	The amended claims 1, 8 and 15 as a whole includes a combination of limitations that is defined over prior art of record.  However, claims 1-20 are rejected under 35 U.S.C. 112(a) and 35 USC § 101 below.  
The Office respectfully submits that even though amended claims 1, 8 and 15 as a whole includes a combination of limitations that has been found as novelty; however, this combination of limitations is abstract idea.   Please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims 1-20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claims 1, 8 and 15 recites new underlined limitations: “receiving, by the computing device from a user device, channels in which the targeted advertisement is to be deployed”; and “identifying an optimal mix of advertisement spend by channel using at least one reinforced neural net models”.  However, the specification does not satisfy the written description requirement.  Applicant's specification US 2020/0380560 A1, paras 0008 and 0013 respectively disclose:  
[0008] Disclosed herein are systems and methods that enable users such as small business owners/operators to create highly targeted advertisements on various platforms such as Google, Facebook, etc. with a wizard-like approach. The users may use the systems and methods disclosed herein to create and target advertisements without the need to use sophisticated advertisement agencies. This is made possible by using data, such as behavioral intelligence data, to automatically identify micro-segments of individuals that are the most likely to partake in an offer. Artificial intelli­gence may also be used to optimize advertisement channel mix and optimize the AI itself for future advertisement campaign cycles.
[0013] Integration to platforms such as Facebook, Google, or others may be automated. The systems disclosed herein may use reinforced neural net models to identify the optimal mix of advertisement spend by channel for each advertise­ment based on a response, pricing efficiency, and other factors. For example, the systems may use neural networks to identify which advertisements, channels, messages, audi­ence segments, etc. to generate the best results and use this information to improve its accuracy in future advertisement cycles.
paras 0007 and 0013 above indicates “Artificial intelli­gence may also be used to optimize advertisement channel mix and optimize the AI itself for future advertisement campaign cycles;…. The systems disclosed herein may use reinforced neural net models to identify the optimal mix of advertisement spend by channel for each advertisement based on a response, pricing efficiency, and other factors. For example, the systems may use neural networks to identify which advertisements, channels, messages, audience segments, etc. to generate the best results and use this information to improve its accuracy in future advertisement cycles.”  However, these mentioned paragraphs do not elaborate on how “an optimal mix of advertisement spend by channel using at least one reinforced neural net models” (based on a response, pricing efficiency, and other factors as indicated above in para 0013) is identified/determined/generated/considered?  The specification as shown above merely discloses the function alone, or outlines a goal which does not satisfy the written description requirement for possession.  As such, claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   See MPEP 2161.01.
Dependent claims 2-7, 9-14 and 16-20 are dependent on their base claims 1, 8 and 15.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as indicated above. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps/limitations 1-6 of identifying a time period of expected decreased traffic at a location (limitation 1), receiving, event data regarding events occurring during the time period of expected decreased traffic, the event being an event attended by consumers (limitation 2); receiving consumer data including average spend by the consumers (limitation 3); generating, based on input received, the targeted advertisement based on constraints set by a user and the average spend by consumers (limitation 4), receiving from a user, a channels (selection of  channels) in which the targeted advertisement is to be deployed (limitation 5); identifying an optimal mix of advertisement spend by channel (limitation 6) and deploying, to a subset of the consumers based on the average spend, the targeted advertisement according to the optimal mix of advertisement spend during a predetermined time period prior to the time period of expected decreased traffic (limitation 7) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
In addition, claim 8, the limitations 1 and 4 mentioned above of “identifying, ….. a time period…..”; and “generating…., the targeted advertisement based on constraints….”; are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing sales traffic information (sales information) in order to identify a time period of expected decreased traffic (e.g., decreased in sales) at a location.  Next, the human being can observing/evaluating/analyzing the received input/constraints data and the received average spend by consumers data in order to generate the targeted advertisement.    
Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps/limitations 2-6 of receiving constraints from a user, the constraints include a budget adjusted (limitation 2), identifying a time period of expected decreased traffic corresponding to an event proximate a location and attended by consumers (limitation 3), generating, the targeted advertisement based on constraints (limitation 4), receiving a channels (selection of channels from a user) in which the targeted advertisement is to be deployed (limitation 5);  identifying an optimal mix of advertisement spend by channel (limitation 6) and deploying the targeted advertisement according to the optimal mix of advertisement spend during a predetermined time period prior to the time period of expected decreased traffic (limitation 7) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
In addition, claim 15, the limitations 3-4 mentioned above of “identifying a time period…..”; and “generating the targeted advertisement based on the constraints” are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing sales traffic information (sales information) in order to identify a time period of expected decreased traffic (e.g., decreased in sales) corresponding to an event proximate a location and attended by consumers.  Next, the human being can observing/evaluating/analyzing the input received and constraints set by a user in order to generate the targeted advertisement.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Independent claims 8 and 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network, at least one reinforced neural net models) to perform abstract steps/limitations 1-6 (in claim 8) and steps/limitations 2-6 (in claim 15) mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network, at least one reinforced neural net models).  Further, the additional elements in claim 8 of “at least one remote computing system” and “a mobile device” (a user device) are merely the sources, where information are received from, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  Also, the step/limitation 5 in claim 8 and 15 of “receiving channels in which the targeted advertisement is to be deployed” via the processor is merely receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.   Furthermore, the steps/limitations in claims 8 and 15 of “receiving, from at least one remote computing device, event data….”; “receiving, from the at least one remote computing system, consumer data….”; “displaying a slider on the display…….”; “receiving constraints from a user…..”; and “deploying……the targeted advertisement via the channels….” via the processor are merely gathering data/receiving data, and displaying data/transmitting data, which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does ., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network, at least one reinforced neural net models) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claims 8 and 15 (step 2B):  The additional element in claim 8 and 15 (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network, at least one reinforced neural net models) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional elements {i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network, at least one reinforced neural net models} is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-6 (in claim 8) and steps/limitations 2-6 (in claim 15)  mentioned above.   Further, the additional elements in claim 8 of “at least one remote computing system” and “a mobile device” (a user device) are merely the sources, where information are received from, which are considered as general link to technological the step/limitation 5 in claim 8 and 15 of “receiving channels in which the targeted advertisement is to be deployed” via the processor is merely receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.   Furthermore, the steps/limitations in claims 8 and 15 of “receiving, from at least one remote computing device, event data….”; “receiving, from the at least one remote computing system, consumer data….”; “displaying a slider on the display…….”; “receiving constraints from a user…..”; and “deploying……the targeted advertisement via the channels….” via the processor are merely gathering data/receiving data, and displaying data/transmitting data, which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.
In addition, when reevaluating in step 2B here, the use of generic computer to receive data/gather data and display information/delivery information (“insignificant extra solution activity” limitations in claims 8 and 15 just mentioned above in step 2A prong II) through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  In addition, as mentioned above, “at least one reinforced neural net models” is no more than mere instructions/tools to apply/implement the abstract idea of “identifying an optimal mix of advertisement spend by channel” (identifying an optimal/best channels for deploying advertisement); thus, it is not significantly more than the identified abstract idea.   Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 8 and 15.  The components (i.e., a computing device/the computing device; one remote computing system via a network...,) described in independent 1 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-7, 9-14 and 16-20 are merely add further details of the abstract steps/elements recited in claims 1, 8 and 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or claims 2-7, 9-14 and 16-20 are also non-statutory subject matter. 
Response to Arguments
5.	Regarding 103, 103 rejection has been withdrawn since amended independent claims 1, 8 and 15 as a whole includes a combination of limitations that is defined over prior art of record.
Also, Applicant’s arguments regarding 101 have been fully considered but are not persuasive. 
In addition, note of a new 112(a) rejection above.    
6.	Responding back to Applicant regarding 101 on pages 8 and 9 in the Applicant’s response: 
	On page 8, Applicant argued: “Applicant submits that the claims are not directed to a mental process because the claims do not include elements that can practically be performed in the human mind! Specifically, optimization using neural net models cannot be performed in the human mind, and thus is not a mental process. Stated another way, because the elements of claims 1, 8, and 15 cannot practically be performed in the human mind, claims 1, 8, and 15 are not directed to a mental process. With respect to methods of organizing human activity, Applicant does not concede that the claims are directed to such an abstract idea. The claims are patent eligible because they are not directed to an abstract idea and/or integrate any abstract idea that might be present into a practical application. Specifically, the claims require that advertisement spend be optimized by channel using neural net models and that targeted advertisements be deployed according to the optimal mix of advertisement spend via the channels.”
The Office’s response:  However, the Office respectfully submits that looking at Applicant’s above argument, the claimed feature “using neural net models” as indicated under 101 rejection above by the Examiner as “additional elements” in step 2A prong 2 and step 2B, is used by the Applicant to argue into step 2A prong 1 (abstract idea).  In other word, Applicant seems to mix up additional element (e.g., using neural net models) of step 2A prong 2 and step 2B into step 2A prong 1.  However, as indicated above under 101 rejection, the additional element (e.g., using neural net models) is not identified as abstract idea but it is identified as no more than mere instructions/tools to apply/implement the abstract idea of “identifying an optimal mix of advertisement spend by channel” (identifying an optimal/best channels for deploying advertisement); thus, it is not significantly more than the identified abstract idea.  
Also, What Applicant is referring to (e.g., advertisement spend be optimized and targeted advertisements be deployed according to the optimal mix of advertisement spend) is abstract idea.  Further, as already indicated under step 2A prong II above, “receiving, by the computing device from a user device, channels in which the targeted advertisement is to be deployed” is merely receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  Also, “a user device” in this limitation is merely a source, where information is received from, which is considered as by the computing device, the advertisement via the selected channels (e.g., facebook, Google as indicated in Applicant’s Specification Publication 0015) is merely delivering/displaying data via a website, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.
	Again, the Office respectfully submits that Step 2A prong II is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong II: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  Since as indicated above under Step 2A prong II of 101 rejection in claims 8 and 15, the additional elements/limitations of the claimed information are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and/or Adding insignificant extra-solution activity to the judicial exception; and/or Generally linking the use of the judicial exception to a particular technological environment or field of use (See details of 101 rejection under Step 2A prong II above).  Accordingly, this/these additional The claims are patent eligible because they are not directed to an abstract idea and/or integrate any abstract idea that might be present into a practical application”. 
	 On page 8, Applicant further argued: “Applicant submits that the claims provide a solution using neural net models, networks, remote computers, etc. to perform a practice that did not exist before the advent of the neural net models, networks, remote computers, etc. Stated another way, since the claims do not “merely recite the performance of some business practice known from the pre-Internet world along with ' Applicant does not concede the clement can be performed in the human mind at all, let alone in a practical manner”.
	The Office’s response:  However, the Office respectfully submits again that as indicated above under 101 rejection, the additional elements (e.g., neural net models, networks) is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; thus they are not significantly more than the identified abstract idea.  Next, in claim 8, the additional elements of “at least one remote computing system” and “a mobile device” (a user device) are merely the sources, where information are received from, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.   
	Above, Applicant argued: “the claims provide a solution using neural net models, networks, remote computers, etc. to perform a practice that did not exist before the advent of the neural net models, networks, remote computers, etc.” However, both the claims and US 2020/0380560, paras 0008 and 0013 just provide a high level description regarding “using neural net models”.  Specifically, Applicant’s Specification, para 0008 indicates: “Artificial intelli­gence may also be used to optimize advertisement channel mix and optimize the AI itself for future advertisement campaign cycles”, and para 0013 indicates “The systems disclosed herein may use reinforced neural net models to identify the optimal mix of advertisement spend by channel for each advertise­ment based on a response, pricing efficiency, and other factors. For example, the systems may use neural networks to identify which advertisements, channels, messages, audi­ence segments, etc. to generate the best results and use this information to improve its accuracy in future advertisement cycles.  These are only two paragraphs that support for “identifying an optimal mix of advertisement spend by channel using at least one reinforced neural net models” from Applicant’s entire specification.  According to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.   As can be seen, in light of the high level description in the specification as mentioned above with respect to paragraphs 0008 and 0013, the Specification demonstrates that the additional elements “…. using at least one reinforced neural net models” must be sufficiently well-known such that the specification does not need to describe the particulars of such additional elements of how “an optimal mix of advertisement spend by channel using at least one reinforced neural net models” (based on a response, pricing efficiency, and other factors as indicated above in para 0013) is identified/determined/generated/considered? Thus evidence has been provided to show these additional elements “….. using at least one reinforced neural net models” are well-understood, routine, conventional activity according to Berkheimer memo.  
The Office respectively submits again that the claims invention are directed to abstract idea ; the additional elements/additional limitations do not integrate the abstract idea into a practical application and the claims as a whole do not provide inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Please see details of 101 rejection above.  As the result, the Office respectively disagrees with the Applicant’s assertion that “Applicant submits that the claims provide a solution using neural net models, networks, remote computers, etc. to perform a practice that did not exist before the advent of the neural net models, networks, remote computers, etc”.   
The Office respectively submits again that the claims invention are directed to abstract idea; the additional elements/additional limitations do not integrate the abstract idea into a practical application and the claims as a whole do not provide inventive concept.  Please see details of 101 rejection above.
For the above mentioned reasons, rejections under 35 U.S.C. 101 for independent claim 8 and 15 still remain and/or given.  Independent claim 1 recites similar features as in claim 8; therefore is still rejected under 35 U.S.C. 101 for the similar reason as indicated above in claim 8.  Dependent claims are dependent of their base claims 1, 8 and 15. Applicant did not have any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent 
/THUY N NGUYEN/Examiner, Art Unit 3681